DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The present office action is created in response to the amendment/argument filed on 5/16/2022. The amendments to the independent claims 1, 8 and 15 have overcome the 35 USC § 101 rejection made on the prior office action dated 02/15/2022. Therefore, the rejection under 35 USC § 101 is withdrawn.
The claims 1-20 remain pending in the application. 

Response to Arguments
	Applicant’s arguments/remarks filed on 5/16/2022 has been fully considered but they are not persuasive.
Previously, independent claims 1, 8 and 10 were rejected under 35 USC § 103 as being unpatentable over Simone Bregaglio et al. / Agricultural and Forest Meteorology 151 (2011) 1163– 1172  in view of Han, KR20180015325.
	Applicant has amended the independent claims to recite 
	compute, using the computing device, a level of disease severity based on the leaf wetness duration and the average air temperature, wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications; and 
	transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants.
	The applicant requests the examiner to withdraw 35 USC § 103 rejections made on the office action created on 02/15/2022.
	However, the examiner believes the prior arts teach the amended and added new limitations as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simone Bregaglio et al. / Agricultural and Forest Meteorology 151 (2011) 1163– 1172  in view of Han, KR20180015325, Guo (CN106754567A) and Hohenberger (US20120123817A1).

Regarding claim 1, S. Bregaglio teaches: A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
receive, at a computing device, an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
conduct, using the computing device, a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals (Leaf wetness models - WaterBudget, which considers the fraction of rain intercepted by the canopy, condensation of water as dew and their contribution to LW, CanopyEvaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance), WaterBalance, which calculates the actual wet area of the canopy. 2.5 Simulation experiment design – The first run used measured hourly inputs (measured run; MR), and the second run used hourly inputs generated from daily data (generated run; GR));
	determine, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the air/canopy interface and that this air layer can be accounted for by the introduction of a resistance term into the model. LWR derives rain interception from the measured rainfall amount and maximal amount of water as rain reservoir (set to 0.6 mm). LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.); 
	compute, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the severity of the infection/disease based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature). The hourly measured air temperature (daily maximum and minimum air temperature) is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness), and
 	generate, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the ordinary skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration)
	However, S. Bregaglio explicitly does not disclose 
	determine, using the computing device, an average air temperature through the leaf wetness duration;
	wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications;
 	transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants.
	Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Description: Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
Guo teaches wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications (Description:  
disease severity (%) = 100 % * sigma (plant number * disease grade number)/(total plant number * highest disease progression). The disease severity presented by Guo above is associated with the disease grade number (as severity classifications)).
	Hohenberger teaches transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants (Para [0026] It is a aspect of the disclosed invention to provide a system to monitor and respond to crop condition, comprising: (a.) one or more devices to collect crop canopy temperature at timed intervals, and (b.) a computer system, comprising: (i.) a processor; and (ii.) a computer readable medium having encoded thereon a set of instructions executable by the processor to cause the computer system to perform one or more operations, the set of instructions comprising: (A) instructions for receiving the collected crop canopy temperatures; instructions for a determining a crop condition based at least in part on the collected canopy temperatures or a value derived therefrom; and instruction for generating, a management decision, wherein the management decision is selected from (i) a characterization of a plant variety, (ii) a decision to start or stop application of a topical application, wherein the topical application is a pesticide, growth regulator, growth hormone, herbicide or fungicide. Para [0072] The irrigation decision can be performed by a human, such as the grower, or by an automated method, determined by calculations from a computer or other device). Although, Hohenberger specifies plant variety as a plant grouping with a single botanical species, the ordinary skill in the art would specify the plant variety as grouping the plant based on the level of disease severity. Similarly, the irrigation performed by the automated method (as an automatic equipment) determined by the computer as discussed above can be utilized by the ordinary skill in the art as a treatment system or device that applies an amount of treatment to the plants.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Han, Guo and Hohenberger (directed to obtaining an average air temperature during the leaf wetness period, determine disease severity and using computer, treatment device to treat plant) into S. Bregaglio (directed to determining the disease severity based on  minimum and maximum air temperature  during the leaf wetness period) for obtaining better result of determining disease severity level by “implementing an average air temperature through the leaf wetness duration”, “determining disease severity by numerical representation” and “utilizing a computer and a treatment device”   as explained by Han, Guo and Hohenberger.

	Regarding claim 2, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 1 , S. Bregaglio also teaches further storing instructions for determining one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance)).

	Regarding claim 3, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 2, S. Bregaglio also teaches wherein:
	the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
	the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
	the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

	Regarding claim 4, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 1, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential infections, the selection of the fungal foliar pathogens specifically tried to explore a great variability in response to temperature and/or wetness needs. The wetness requirements of pathogens at different temperatures used in this study are shown in Fig. 2).  

	Regarding claim 5, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 1, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature (Equation 2 and 3 explains the leaf wetness duration for infection of disease. where f(t) (0–1; dimensionless) is the temperature response function; T (◦C) is the mean air temperature during the wetness period; and Tmin, Tmax and Top◦C) are the minimal, maximal and optimal temperatures for infection, respectively where W(t)
 (0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 6, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 1, S. Bregaglio also teaches wherein the disease severity level is defined by a length of the leaf wetness duration (The effect of LW is taken into account by the equation 3. Wmin (h) is the minimal (leaf wetness duration) LWD for infection, f (t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 7, S. Bregaglio in view of Han, Guo and Hohenberger teach: The medium of claim 1, S. Bregaglio also teaches wherein: 
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 
For each dataset, the metrics explained above were computed and then aggregated into their modules according to the set of decision rules presented in Table 7. From these rules, a dimensionless value between zero and one was derived (0 = best model response; 1 = worst model response) for each module).

	Regarding claim 8, S. Bregaglio teaches: A method comprising:

receiving, at a computing device, an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
conducting, using the computing device, a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals (Leaf wetness models - WaterBudget, which considers the fraction of rain intercepted by the canopy, condensation of water as dew and their contribution to LW, CanopyEvaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance), WaterBalance, which calculates the actual wet area of the canopy. 2.5 Simulation experiment design – The first run used measured hourly inputs (measured run; MR), and the second run used hourly inputs generated from daily data (generated run; GR));
determining, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the air/canopy interface and that this air layer can be accounted for by the introduction of a resistance term into the model. LWR derives rain interception from the measured rainfall amount and maximal amount of water as rain reservoir (set to 0.6 mm). LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.);
computing, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the severity of the infection/disease based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature). The hourly measured air temperature (daily maximum and minimum air temperature) is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness.); and
generating, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration).
However, S. Bregaglio explicitly does not disclose determining, using the computing device, an average air temperature through the leaf wetness duration;
	wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications;
 	transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants.
	Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Description: Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
Guo teaches wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications (Description:  
disease severity (%) = 100 % * sigma (plant number * disease grade number)/(total plant number * highest disease progression). The disease severity presented by Guo above is associated with the disease grade number (as severity classifications)).
	Hohenberger teaches transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants (Para [0026] It is a aspect of the disclosed invention to provide a system to monitor and respond to crop condition, comprising: (a.) one or more devices to collect crop canopy temperature at timed intervals, and (b.) a computer system, comprising: (i.) a processor; and (ii.) a computer readable medium having encoded thereon a set of instructions executable by the processor to cause the computer system to perform one or more operations, the set of instructions comprising: (A) instructions for receiving the collected crop canopy temperatures; instructions for a determining a crop condition based at least in part on the collected canopy temperatures or a value derived therefrom; and instruction for generating, a management decision, wherein the management decision is selected from (i) a characterization of a plant variety, (ii) a decision to start or stop application of a topical application, wherein the topical application is a pesticide, growth regulator, growth hormone, herbicide or fungicide. Para [0072] The irrigation decision can be performed by a human, such as the grower, or by an automated method, determined by calculations from a computer or other device). Although, Hohenberger specifies plant variety as a plant grouping with a single botanical species, the ordinary skill in the art would specify the plant variety as grouping the plant based on the level of disease severity. Similarly, the irrigation performed by the automated method (as an automatic equipment) determined by the computer as discussed above can be utilized by the ordinary skill in the art as a treatment system or device that applies an amount of treatment to the plants.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Han, Guo and Hohenberger (directed to obtaining an average air temperature during the leaf wetness period, determine disease severity and using computer, treatment device to treat plant) into S. Bregaglio (directed to determining the disease severity based on  minimum and maximum air temperature  during the leaf wetness period) for obtaining better result of determining disease severity level by “implementing an average air temperature through the leaf wetness duration”, “determining disease severity by numerical representation” and “utilizing a computer and a treatment device”   as explained by Han, Guo and Hohenberger.

	Regarding claim 9, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 8, S. Bregaglio also teaches further storing instructions for determining one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance).  

	Regarding claim 10, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 9, S. Bregaglio also teaches wherein:
	the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
	the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
	the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

	Regarding claim 11, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 8, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential infections, the selection of the fungal foliar pathogens specifically tried to explore a great variability in response to temperature and/or wetness needs. The wetness requirements of pathogens at different temperatures used in this study are shown in Fig. 2). 

	Regarding claim 12, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 8, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature ((Equation 2 and 3 explains the leaf wetness duration for infection of disease. where f(t) (0–1; dimensionless) is the temperature response function; T (◦C) is the mean air temperature during the wetness period; and Tmin, Tmax and Top ◦C) are the minimal, maximal and optimal temperatures for infection, respectively. where W(t)
(0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 13, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 8, S. Bregaglio also teaches wherein the disease severity level is defined by a length of the leaf wetness duration (The effect of LW is taken into account by the equation 3. Wmin (h) is the minimal (leaf wetness duration) LWD for infection, f (t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 14, S. Bregaglio in view of Han, Guo and Hohenberger teach: The method of claim 8, S. Bregaglio also teaches wherein:
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 
For each dataset, the metrics explained above were computed and then aggregated into their modules according to the set of decision rules presented in Table 7. From these rules, a dimensionless value between zero and one was derived (0 = best model response; 1 = worst model response) for each module).  

	Regarding claim 15, S. Bregaglio teaches: An apparatus comprising:
	a hardware interface configured to receive an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
	a non-transitory computer readable medium storing a disease model configured to be simulated at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals Leaf wetness models - WaterBudget, which considers the fraction of rain intercepted by the canopy, condensation of water as dew and their contribution to LW, CanopyEvaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance), WaterBalance, which calculates the actual wet area of the canopy. 2.5 Simulation experiment design – The first run used measured hourly inputs (measured run; MR), and the second run used hourly inputs generated from daily data (generated run; GR)); 
	a computing device configured to; 
	determine, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the air/canopy interface and that this air layer can be accounted for by the introduction of a resistance term into the model. LWR derives rain interception from the measured rainfall amount and maximal amount of water as rain reservoir (set to 0.6 mm). LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.); 
	compute, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the severity of the infection/disease based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature). The hourly measured air temperature (daily maximum and minimum air temperature) is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness.); and
	generate, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration).
	However, S. Bregaglio explicitly does not disclose 
	determine, using the computing device, an average air temperature through the leaf wetness duration;
	wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications;
 	transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants.
	Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Description: Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
Guo teaches wherein the disease severity level is represented by a numerical value within a range associated with one of a plurality of severity classifications (Description:  
disease severity (%) = 100 % * sigma (plant number * disease grade number)/(total plant number * highest disease progression). The disease severity presented by Guo above is associated with the disease grade number (as severity classifications)).
	Hohenberger teaches transmit, using the computing device, an instruction to a treatment system based at least partially on the disease severity level, wherein the treatment system is to utilize a treatment device that applies an amount of treatment to the plants (Para [0026] It is a aspect of the disclosed invention to provide a system to monitor and respond to crop condition, comprising: (a.) one or more devices to collect crop canopy temperature at timed intervals, and (b.) a computer system, comprising: (i.) a processor; and (ii.) a computer readable medium having encoded thereon a set of instructions executable by the processor to cause the computer system to perform one or more operations, the set of instructions comprising: (A) instructions for receiving the collected crop canopy temperatures; instructions for a determining a crop condition based at least in part on the collected canopy temperatures or a value derived therefrom; and instruction for generating, a management decision, wherein the management decision is selected from (i) a characterization of a plant variety, (ii) a decision to start or stop application of a topical application, wherein the topical application is a pesticide, growth regulator, growth hormone, herbicide or fungicide. Para [0072] The irrigation decision can be performed by a human, such as the grower, or by an automated method, determined by calculations from a computer or other device). Although, Hohenberger specifies plant variety as a plant grouping with a single botanical species, the ordinary skill in the art would specify the plant variety as grouping the plant based on the level of disease severity. Similarly, the irrigation performed by the automated method (as an automatic equipment) determined by the computer as discussed above can be utilized by the ordinary skill in the art as a treatment system or device that applies an amount of treatment to the plants.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Han, Guo and Hohenberger (directed to obtaining an average air temperature during the leaf wetness period, determine disease severity and using computer, treatment device to treat plant) into S. Bregaglio (directed to determining the disease severity based on  minimum and maximum air temperature  during the leaf wetness period) for obtaining better result of determining disease severity level by “implementing an average air temperature through the leaf wetness duration”, “determining disease severity by numerical representation” and “utilizing a computer and a treatment device”   as explained by Han, Guo and Hohenberger.
Regarding claim 16, S. Bregaglio in view of Han, Guo and Hohenberger teach: The apparatus of claim 15, S. Bregaglio also teaches wherein the computer readable medium stores one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it in the simulation (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance).  

Regarding claim 17, S. Bregaglio in view of Han, Guo and Hohenberger teach: The apparatus of claim 16, S. Bregaglio also teaches wherein:
the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

Regarding claim 18, S. Bregaglio in view of Han, Guo and Hohenberger teach: The apparatus of claim 15, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration, and the disease severity level is defined by a length of the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential infections, the selection of the fungal foliar pathogens specifically tried to explore a great variability in response to temperature and/or wetness needs. The wetness requirements of pathogens at different temperatures used in this study are shown in Fig. 2).  

	Regarding claim 19, S. Bregaglio in view of Han, Guo and Hohenberger teach: The apparatus of claim 15, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature (Equation 2 and 3 explains the leaf wetness duration for infection of disease. where f(t) (0–1; dimensionless) is the temperature response function; T (◦C) is the mean air temperature during the wetness period; and Tmin, Tmax and Top◦C) are the minimal, maximal and optimal temperatures for infection, respectively where W(t) (0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).  

	Regarding claim 20, S. Bregaglio in view of Han, Guo and Hohenberger teach: The apparatus of claim 15, S. Bregaglio also teaches wherein:
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 
For each dataset, the metrics explained above were computed and then aggregated into their modules according to the set of decision rules presented in Table 7. From these rules, a dimensionless value between zero and one was derived (0 = best model response; 1 = worst model response) for each module).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863             

/NATALIE HULS/Primary Examiner, Art Unit 2863